Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statement are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-19 objected to because of the following informalities:
Claims 1-19 recites “The circuit of claim” in line 1 of each claim. For clarity and consistency, it is suggested to change with “The switch mode power supply (SMPS) circuit of claim”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Majid et al. Patent No.: US 6154375 A (hereinafter Majid) in view of Forward Patent No.: US 4232280 B2 (hereinafter Forward).

Regarding claim 1, Majid discloses a switch mode power supply (SMPS) circuit (fig.3, a resonant mode power supply, Col.3, lines 35-60) configured to receive an input voltage (Vin) and generate an output voltage (across the output capacitor C3), comprising:
a set of switching devices (Tr1, Tr2) configured to receive the input voltage; 
a first transformer (TL1, TL2), having an input winding (TL1) coupled to the switching devices, and an output winding (TL2) configured to generate the output voltage; 
an input winding (TL3) coupled to receive the output voltage from the first transformer (Col.5, lines 30-40 indicates the VAUX input of the controller IC, carrying the VAUX voltage of the auxiliary winding TL4 which is a measure of the output voltage of the first secondary winding TL2), and 
an output winding (TL4) configured to generate an output voltage monitoring signal (VAUX, Col.4, lines 14-21 indicates an auxiliary winding TL4 for supplying an auxiliary voltage to the controller IC VAUX input via a diode D9); and 
a controller (controller IC) configured to control the switching devices (Tr1, Tr2) based on the output voltage monitoring signal (VAUX, Col.4, lines 45-65, fig.5, Col.5, lines 15-40).  
Majid discloses fails to disclose a second transformer. 
Forward discloses a second transformer (fig.2: feedback transformer 20, Col.4, lines 5-21) having an input winding (input winding 23).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Majid to include “a second transformer” as taught by Forward for the purpose of analyzing the noise contribution, or more accurately, the thermal noise contribution of the circuit (Col.4, lines 35-40 of Forward).

Regarding claim 2, Majid discloses the circuit of claim 1: wherein the controller (figs. 1, 5: controller IC) is configured to control the switching devices (Tr1, Tr2) based only on the output voltage monitoring signal (VAUX, Col.4, lines 45-65, fig.5, Col.5, lines 15-40).  

Regarding claim 3, Majid discloses the circuit of claim 1: wherein the output voltage monitoring signal (Vaux) is also configured as a power supply for the switch mode power supply (fig. 3, Col.4, lines 14-20).  

Regarding claim 4, Majid discloses the circuit of claim 1: wherein the output voltage monitoring signal (FDBK, Col.5, lines 5-12) is also configured as a power supply for the controller (fig. 3, controller IC, Col.5, lines 56-57, Col.4, lines 14-20).  

Regarding claim 5, Majid discloses the circuit of claim 3: wherein the controller (fig.3: controller IC) is solely powered by the output voltage monitoring signal (Vaux, fig.5, Col.5, lines 60-Col.6, lines 13; Over-voltage protection input of the VAUX management 12 is connected to the FS input  via a diode D10, Col.4, lines 27-29).  

Regarding claim 6, Majid discloses the circuit of claim 3: wherein the controller (fig.3: controller IC) is solely powered by the output voltage monitoring signal after the switch mode power supply circuit reaches a stable operating state (Vaux, fig.5, Col.5, lines 60-Col.6, lines 13).  

Regarding claim 7, Majid discloses the circuit of claim 1: wherein the input voltage is a rectified supply (Vbus) voltage (fig.3: VIN, a diode rectifier bridge REC, Col.3, lines 35-40).  

Regarding claim 8, Majid discloses the circuit of claim 1: wherein the switching devices form a half-bridge (fig.3: Tr1, Tr2).  

Regarding claim 9, Majid discloses the input winding (fig.3: TL3) is coupled directly to the output winding (TL2) of the first transformer (T).  
Majid discloses fails to disclose the second transformer. 
Forward discloses the circuit of claim 1: wherein the input winding (23) of the second transformer (fig.2: feedback transformer 20, Col.4, lines 5-21) is coupled directly to the output winding (26) of the first transformer (21).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Majid to include “the second transformer” as taught by Forward for the purpose of analyzing the noise contribution, or more accurately, the thermal noise contribution of the circuit (Col.4, lines 35-40 of Forward).

Regarding claim 10, Majid discloses the circuit of claim 1: wherein the output winding (Fig.3: TL4) is coupled directly to the controller (IC).  
Majid discloses fails to disclose the second transformer. 
Forward discloses the second transformer (fig.2: 20, Col.4, lines 5-21).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Majid to include “the second transformer” as taught by Forward for the purpose of analyzing the noise contribution, or more accurately, the thermal noise contribution of the circuit (Col.4, lines 35-40 of Forward).

Regarding claim 11, Majid discloses the circuit of claim 1: wherein the first transformer (fig.3: T) is a resonant transformer (TL1, TL2, Col.3, lines 35-65) and an auxiliary transformer (TL3, TL4, Col.5, lines 1-4).  
Majid discloses fails to disclose the second transformer. 
Forward discloses the second transformer (fig.2: 20, Col.4, lines 5-21).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Majid to include “the second transformer” as taught by Forward for the purpose of analyzing the noise contribution, or more accurately, the thermal noise contribution of the circuit (Col.4, lines 35-40 of Forward).

Regarding claim 12, Majid discloses the circuit of claim 1: wherein the switch mode power supply (SMPS) is a resonant power converter (fig.3: T, Col.3, lines 35-65).  

Regarding claim 13, Majid fails to discloses wherein in the second transformer, a ratio of a number of wire turns in the input winding to a number of wire turns in the output winding is a non-integer number.  
Forward discloses the circuit of claim 1: wherein in the second transformer (fig.2: feedback transformer 20, Col.4, lines 5-21), a ratio of a number of wire turns in the input winding (23) to a number of wire turns in the output winding is a non-integer number (Col.4, lines 7-21, lines 35-37 and claim 5).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Majid to include “the second transformer a ratio of a number of wire turns in the input winding to a number of wire turns in the output winding is a non-integer number” as taught by Forward for the purpose of analyzing the noise contribution, or more accurately, the thermal noise contribution of the circuit (Col.4, lines 35-40 of Forward).

Regarding claim 14, Majid discloses the circuit of claim 1: wherein the output winding (TL4) is center tapped (Col.3, lines 50-65) to enable full wave rectification (fig.3: D9, D10).  
Majid discloses fails to disclose the second transformer. 
Forward discloses the second transformer (fig.2: 20, Col.4, lines 5-21).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Majid to include “the second transformer” as taught by Forward for the purpose of analyzing the noise contribution, or more accurately, the thermal noise contribution of the circuit (Col.4, lines 35-40 of Forward).

Regarding claim 15, Majid fails to disclose wherein a magnetic flux of the first transformer is isolated from a magnetic flux of the second transformer.  
Forward discloses the circuit of claim 1: wherein a magnetic flux of the first transformer (fig.2: 21) is isolated from a magnetic flux of the second transformer (20).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Majid to include “a magnetic flux of the first transformer is isolated from a magnetic flux of the second transformer” as taught by Forward for the purpose of analyzing the noise contribution, or more accurately, the thermal noise contribution of the circuit (Col.4, lines 35-40 of Forward).

Regarding claim 16, Majid discloses the circuit of claim 1: wherein the output winding (TL2) of the first transformer is configured to be coupled to a load (C3) drawing a load current (current across C3); and 
wherein a current that is independent of the load current (Col.3, lines 60-Col.4, lines 21).  
Majid discloses fails to disclose the second transformer. 
Forward discloses the second transformer (fig.2: 20, Col.4, lines 5-21).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Majid to include “the second transformer” as taught by Forward for the purpose of analyzing the noise contribution, or more accurately, the thermal noise contribution of the circuit (Col.4, lines 35-40 of Forward).

Regarding claim 17, Majid discloses the circuit of claim 1: wherein the switching devices are switching transistors (Tr1, Tr2).  

Regarding claim 18, Majid discloses the circuit of claim 1: wherein the controller (figs.3, 5: Controller IC) is also configured to receive the input voltage (Vin) as a power supply for the controller (Col.5, lines 25-30).  

Regarding claim 19, Majid discloses the circuit of claim 1: further comprising an LC circuit (fig.3: C2, L1) coupling the switching devices (Tr1, Tr2) and the first transformer's input winding (TL1).  

Regarding claim 20, Majid discloses a resonant power converter (fig.3, a resonant mode power supply, Col.3, lines 35-60) configured to receive an input voltage (Vin) and generate an output voltage (across the output capacitor C3), comprising: 
a set of switching devices Tr1, Tr2) configured to receive the input voltage; 
a first transformer (TL1, TL2), having an input winding (TL1) coupled to the switching devices, and an output winding (TL2) configured to generate the output voltage; 
an input winding (TL3) coupled to receive the output voltage (Col.5, lines 30-40 indicates the VAUX input of the controller IC, carrying the VAUX voltage of the auxiliary winding TL4 which is a measure of the output voltage of the first secondary winding TL2), and 
an output winding (TL4) configured to generate an output voltage monitoring signal (VAUX, Col.4, lines 14-21 indicates an auxiliary winding TL4 for supplying an auxiliary voltage to the controller IC VAUX input via a diode D9); and 
a controller (controller IC) configured to control switching of the switching devices (Tr1, Tr2) based on the output voltage monitoring signal (VAUX, Col.4, lines 45-65, fig.5, Col.5, lines 15-40).  
Majid discloses fails to disclose a second transformer. 
 Forward discloses a second transformer (fig.2: feedback transformer 20, Col.4, lines 5-21) having an input winding (input winding 23).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Majid to include “a second transformer” as taught by Forward for the purpose of analyzing the noise contribution, or more accurately, the thermal noise contribution of the circuit (Col.4, lines 35-40 of Forward).

Examiner's Note:
8.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
9.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
10.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Majid et al. Patent No.: US 6018467 discloses a resonant mode power supply having an efficient low power stand-by mode.
CONTACT INFORMATION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/30/2022)
Examiner, Art Unit 2837


30 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837